Case 1:20-cv-09672-GBD Document 40

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a a a eo xX
EN AI LIN, et al., on behalf of themselves, ;
Plaintiffs, :

-against- :
BENIHANA INC., and JOHN DOE :
CORPORATIONS 1-20, :
Defendants.

ee ei i a xX

GEORGE B. DANIELS, District Judge:

Filed 07/26/21 Page 1of1

 

20 Civ. 9672 (GBD)

The status conference is adjourned from July 27, 2021 to September 21, 2021 at 9:30 a.m,

The parties’ proposed briefing schedule is GRANTED and is as follows:

e Defendant shall file its proposed motion on or before August 27, 2021,

e Plaintiff shall file an opposition on or before September 27, 2021,

e Defendant shall file a reply in support of its motion on or before October 12, 2021.

Dated: July 26, 2021
New York, New York

SO ORDERED.

RGE B. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
